DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 18 February 2021.
Claims 1 and 3-7 are pending and have been examined. 
Claim 2 has been previously canceled. 
Claim 7 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the Alice/Mayo test, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 3-4 and 7 are directed to a system, claim 5 is directed to a method and claim 6 is directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of vehicle searching.  Specifically, representative claim 5 recites the abstract idea of: 
comparing driving characteristic information with operating feel characteristics information, the driving characteristic information associating a user ID uniquely identifying a user with information indicating a driving tendency of the user, the operating feel characteristic information associating a vehicle ID uniquely identifying each of a plurality of vehicles with information indicating an operating feel perceived by the user during a driving operation of the vehicle;
comparing the driving characteristics information and desire information with each other, the desire information associating the vehicle ID with information indicating a driving tendency which a lender of a vehicle desires with respect to a user to be a renter of the vehicle; and 
searching, among the plurality of vehicles, one or more vehicles having a sum of a degree of matching with the driving tendency of the user and a degree of matching with a desire of the lender that exceeds a threshold. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 5 recites the abstract idea of vehicle searching as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claim specifically recites a vehicle search and the steps that include identifying driving tendencies and the operating feel of the vehicle that are used for searching and matching a vehicle to a user based on the tendencies and the operating feel, thereby making this a sales activity or behavior.  Thus, representative claim 5 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 5 includes the additional elements of a computer. This additional element individually and in combination does not integrate the exception into the practical application because is merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element recited in the independent claim 5 is recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 5 is ineligible.
Independent claim 1 is similar in nature and independent claim 6 is parallel in nature to representative claim 5 and Step 2A, Prong 1 analysis is the same as above for representative claim 5.  It is noted that in independent claim 1 includes the additional elements of a first storage unit, a second storage unit, a third storage unit, and a searching unit, and independent claim 6 includes the additional element of a non-transitory computer readable medium storing a vehicle search program thereon. The Applicant’s specification does not provide any discussion or description of a first storage unit, a second storage unit, a third storage unit, and a searching unit in claim 1, and a non-transitory computer readable medium storing a vehicle search program thereon in claim 6, as being anything other than generic elements. Thus, the claimed additional elements of claims 1 and 6 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1 and 6 do not integrate the judicial 
As such, claim 1 and 6 are ineligible. 
Dependent claims 3-4 and 7 do not aid in the eligibility of the independent claims 1 and 5, respectively.  The claims of 3-4 and 7 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 4 includes the additional element of sensors.  Applicant’s specification does not provide any discussion or description of sensors as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claim 4 is directed towards an abstract idea. Additionally, the additional elements of claim 4, considered individually and in combination, does not provide an inventive concept because it merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 3-4 and 7 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Puente, J., et al. (PGP No. US 2015/0206206 A1), in view of Bentley, I., et al. (PGP No. US 2008/0195435 A1). 

Claim 1-
Puente discloses a vehicle search system, comprising: 
a first storage unit which stores driving characteristic information associating a user ID uniquely identifying a user with information indicating a driving tendency of the user (Puente, see: paragraph [0049] discloses “consumer profile associated with the consumer 101…may be stored in the service provider datastore 101” and “For example, each registered consumer may be associated with a consumer identifier [i.e., user ID uniquely identifying a user information]”; and see: paragraph [0062] discloses “memory 304 storing a driving analysis application 306”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle. Vehicle operation information may include average vehicle speed information, speeding above a certain threshold….hard braking [i.e., driving tendency of a user]”);  
a second storage unit which stores operating feel characteristic information associating a vehicle ID uniquely identifying each of a plurality of vehicles with information indicating an operating feel perceived by the user during a driving operation of the vehicle (Puente, see: paragraph [0040] discloses “DBMS 128 stored in memory 124” and “variety of database models”; and see: paragraph [0048] “consumer module 132 may also be configured to receive, from the consumer device 102, one or more vehicle attributes that the consumer 101 may vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212)” and “ may generate an association between the matching vehicle and consumer devices 214/216/218”; and see: paragraph [0095] disclosing “vehicles 810 may be monitored and/or recorded by the flexible vehicle sharing system 800” and “determinations may be based at least in part on timing and/or feedback” and “user may provide feedback regarding poor vehicle performance [i.e., operating feel perceived by the user during a driving operation of the vehicle]”); and 
a third storage unit which stores desire information associating the vehicle ID with information indicating a driving tendency which a lender of the vehicle desires with respect to a user to be a renter of the vehicle (Puente, see: paragraph [0042] discloses “The memory may also include a retailer module 130 [i.e., a third storage unit]”; and see: paragraph [0046] discloses “a retailer may actually be an individual vehicle owner [i.e., in association with a vehicle]” and “For instance, the individual may desire to offer his/her vehicle to the flexible vehicle sharing program.” And “Furthermore the individual may be presented an option to invite and or select particular consumer(s) 101 [i.e., a lender of the vehicle desires with respect to a user to be a renter of the vehicle] of the flexible vehicle sharing program that he/she is comfortable with driving the offered vehicle. To this end, the flexible vehicle sharing program enable a rating system to rate the reputations of drivers (e.g., consumers 101) registered in the program. A rating of a particular driver/consumer 101 may be determined based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101.”; and see: paragraph [0058] vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212)); and 
a searching unit which compares the driving characteristic information and the operating feel characteristic information with each other and searches, among the plurality of vehicles, one or more vehicles having a matching with the driving tendency of the user (Puente, see: paragraph [0046] disclosing “A rating of a particular driver/consumer 101 may be determined based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101”; and see: paragraph [0059] discloses “service provider computer 120 may be configured to determine [i.e., a searching unit] whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s)”; and see: paragraph [0060] discloses “display vehicle inventory that may be available to a consumer 110 (e.g., based on the consumer’s subscribed tier). The consumer may then select the desired vehicle from the available inventory.”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle. Vehicle operation information may include average vehicle speed information, speeding above a certain threshold….hard braking [i.e., driving tendency of a user]”), 
the searching unit compares the driving characteristic information and the desire information with each other and searches, among the plurality of vehicles, one or more vehicles having the driving tendency of the user and a desire of the lender (Puente, see: paragraph [0046] disclosing “Furthermore the individual may be presented an option to invite and or select particular consumer(s) 101  of the flexible vehicle sharing program” and  “A rating of a Examiner’s note: The Examiner has interpreted that the claimed step of comparing, is a step of determining vehicles for a  user that would match the driving tendency of the user and the desire of the lender. The claim states that this step is comparing, although considering the manner that the claim is written, the claim is referring to the search unit being able to determine each of the driving characteristic information and the desire information, and searches amongst the inventory of a plurality of vehicles, not necessarily comparing the driving characteristic information and the desire information.). 
Although Puente does discloses a searching unit that can compare the driving characteristic information and the desire information and matching vehicles, Puente does not disclose that the matching has a sum of a degree and that the degree of matching exceeds a threshold. Puente does not explicitly disclose: 
one or more vehicles having a sum of a degree of matching and a degree of matching that exceeds a threshold; 
but Bentley, however, does teach: 
one or more vehicles having a sum of a degree of matching and a degree of matching that exceeds a threshold (Bentley, see: paragraph [0135] teaches “values 206 for primary purchase factors 404 are searched, and a list of matching vehicles is identified and presented to consumer 104” and “matching algorithms ; 
This step if Bentley is applicable to the system of Puente, as they both share characteristics and capabilities, namely, they are directed to a researching vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Puente to include a sum of a degree of matching and a degree of matching that exceeds a threshold, as taught by Bentley.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Puente to provide a more efficient and improved way for a user to remotely research and select a vehicle (see at least paragraph [0032] of Bentley).  

Claim 3-
Puente in view of Bentley teach the vehicle search system according to claim 1, as described above. 
Puente further discloses: 
wherein the information indicating the driving tendency of the user includes evaluation information indicating an evaluation of the user made by the lender of the vehicle after the user previously rented and used the vehicle (Puente, see: paragraph [0042] discloses “The memory may also include a retailer module 130”; and see: paragraph [0046] discloses “a retailer may actually be an individual vehicle owner” and “For instance, the individual may desire to offer his/her vehicle to the flexible vehicle sharing program.” And “To this end, the flexible vehicle 

Claim 4-
Puente in view of Bentley teach the vehicle search system according to any one of claim 1, as described above. 
Puente further discloses:
wherein the information indicating the driving tendency of the user includes history information of a driving state detected by sensors which detect a driving state of the vehicle when the user previously rented and used the vehicle (Puente, see: paragraph [0062] discloses “memory 304 storing a driving analysis application 306…may include one or more sensors capable of gathering information associated with a present environment of the driving analysis module(s)”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle. Vehicle operation information may include average vehicle speed information, speeding above a certain threshold….hard braking [i.e., driving tendency of a user]”).




Claim 5-
Puente discloses a vehicle search method in which a computer system executes the steps of:
 comparing driving characteristic with operating feel characteristic information, the driving characteristic information associating a user ID uniquely identifying a user with information indicating a driving tendency of the user, the operating feel characteristic information associating a vehicle ID uniquely identifying each of a plurality of vehicles with information indicating an operating feel perceived by the user during a driving operation of the vehicle (Puente, see: paragraph [0046] disclosing “A rating of a particular driver/consumer 101 may be determined based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101”; and see: and see: paragraph [0058] disclosing “server provider computer 120 may receive, from the retailer computers 144, vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212))”; and see: paragraph [0059] discloses “service provider computer 120 may be configured to determine whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s) [i.e., comparing]”; and see: paragraph [0060] discloses “display vehicle inventory that may be available to a consumer 110 (e.g., based on the consumer’s subscribed tier). The consumer may then select the desired vehicle from the available inventory.”; and see: paragraph [0089] discloses “the respective driving analysis devices may provide vehicle operation information [i.e., driving characteristic information] about driving behavior of users operating the respective vehicle. Vehicle operation information may include average vehicle speed information, speeding above a certain threshold….hard braking [i.e., driving tendency of a user]”; and see: paragraph [0095] disclosing “vehicles 810 may be monitored and/or recorded by the flexible vehicle user may provide feedback regarding poor vehicle performance [i.e., operating feel perceived by the user during a driving operation of the vehicle]”); 
comparing the driving characteristic information and desire information with each other, the desire information associating the vehicle ID with information indicating a driving tendency which a lender of a vehicle desires with respect to a user to be a renter of the vehicle (Puente, see: paragraph [0046] disclosing “Furthermore the individual may be presented an option to invite and or select particular consumer(s) 101  of the flexible vehicle sharing program” and  “A rating of a particular driver/consumer 101 may be determined [i.e., a desire of the lender] based at least in part on driving habits, vehicle condition, timeliness of returning the vehicle, and/or any other type of information associated with the driver/consumer 101”; and see: paragraph [0058] disclosing “server provider computer 120 may receive, from the retailer computers 144, vehicle identifiers associated with vehicles (from vehicle inventories 204/208/212))”; and see: paragraph [0059] discloses “service provider computer 120 may be configured to determine [i.e., a searching unit] whether the selected vehicles associated with the consumer devices 214/216/218 match any of the provider vehicles of the retailer computer(s)”; and see: paragraph [0060] discloses “display vehicle inventory that may be available to a consumer 110 (e.g., based on the consumer’s subscribed tier). The consumer may then select the desired vehicle from the available inventory.”) (Examiner’s note: The Examiner has interpreted that the claimed step of comparing, is a step of determining vehicles for a user that would match the driving tendency of the user and the desire of the lender.); and 
searching, among the plurality of vehicles, one or more vehicles having a matching with the driving tendency of the user (Puente, see: paragraph [0059] discloses “service provider .
Although Puente does discloses a searching unit that can compare the driving characteristic information and the desire information and fine a matching vehicles, Puente does not disclose that the matching has a sum of a degree and that the degree of matching exceeds a threshold. Puente does not explicitly disclose: 
one or more vehicles having a sum of a degree of matching and a degree of matching that exceeds a threshold; 
but Bentley, however, does teach: 
one or more vehicles having a sum of a degree of matching and a degree of matching that exceeds a threshold (Bentley, see: paragraph [0135] teaches “values 206 for primary purchase factors 404 are searched, and a list of matching vehicles is identified and presented to consumer 104” and “matching algorithms [i.e., sum of a degree of matching] may be employed, but in one embodiment, a predetermined number of top-ranked vehicles are presented to consumer 104 (e.g., based on the sum of values 206 for primary purchase factors 404) [i.e., exceeds a threshold]”). 
This step if Bentley is applicable to the method of Puente, as they both share characteristics and capabilities, namely, they are directed to a researching vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Puente to include a sum of a degree of matching and a degree of matching that exceeds a threshold, as taught by Bentley.  One of ordinary skill in the art 

Regarding claim 6, claim 6 is directed to a product of manufacture. Claim 6 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a method. The Examiner recognizes that Claim 6 also includes the feature of a non-transitory computer readable medium storing a vehicle search program thereon (Puente, see: paragraph [0023] discloses “The system may have at least one processor and at least one memory storing computer-readable instructions”). Claim 6 is therefore rejected for the same reasons as set forth above for claim 5.  

Claim 7-
Puente in view of Bentley teach the vehicle search system according to any one of claim 1, as described above. 
Peunte further discloses: 
	wherein the information indicating the operating feel includes dynamic response characteristics of the vehicle with respect to an operation input from the user (Puente, see: paragraph [0025] disclosing “monitoring, by the computer system, driving behavior of the first user by receiving vehicle operation data” and “comprising speed data, braking data, and user feedback data”; and see: paragraph [0067] disclosing “For instance, the driving analysis application 306 may be configured to monitor the average acceleration and/or speed of the selected vehicle 148 while the consumer 101 is driving. In certain embodiments, the driving analysis application 306 may also be configured to track the distance driven, the location of the the frequency and/or force with which the brakes are depressed, and/or any other driving characteristics associated with the consumer's 101 driving habits”; and see: paragraph [0068] the driving analysis application 306 may be configured to periodically transmit updated driving characteristics [i.e., dynamic response characteristic] associated with the consumer 101 to the service provider computer(s) 120 (e.g., via the consumer module 132)”; and see: paragraph  [0095] disclosing “vehicles 810 may be monitored and/or recorded by the flexible vehicle sharing system 800” and “determinations may be based at least in part on timing and/or feedback” and “user may provide feedback regarding poor vehicle performance”). 


Response to Arguments 
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 18 February 2021, have been fully considered but are not considered persuasive.
In response to the Applicant’s arguments found on pages 6-7 of the remarks stating that “taken as a whole, the vehicle search system recited in amended independent claim 1 provides for significantly more than just ‘vehicle searching’ as alleged in the Office Action” and further stating “the system of the amended independent claim 1 can manage searches for innumerable vehicles, users, and lenders. Managing searches in such a way would not be possible but for the system recited in amended independent claim 1, Thus the elements of amended independent claim 1 are integrated into a practical application”, the Examiner respectfully disagrees. As stated in the rejection above, representative claim 5 recites the additional element of a computer, which is recited in a generic manner is merely applying the abstract idea to a generic computer. The independent claims 1 and 6 are similar and recite the additional elements of a first storage unit, a second storage unit, a third storage unit, and a searching unit in claim 1, and a non-transitory computer readable medium storing a vehicle search program thereon. The additional elements that are recited in recited in a generic manner. For example, paragraph [0011] of the instant specification discloses “The vehicle search system 10 is a computer system (for example, a web server)5 which performs processes related to reservation reception and search of a vehicle 80” and further in paragraph [0013] of the specification stating that “The storage apparatus 12 is a storage resource provided by a computer-readable storage medium (for example, a volatile memory, a non-volatile semiconductor memory, an optical disk medium, or a magnetic disk medium). The communication apparatus 13 is a communication device supporting a communication standard such as Long Term Evolution. The input/output  for outputting information from the vehicle search system 10”.  The additional elements are described in a generic manner in the claims and in the instant specification, and are merely applying the abstract idea of vehicle searching to a generic computer and computer components. Therefore, the claims do not recite any additional elements that would be sufficient to integrate into a practical application. Further, the claims were analyzed under Step 2B of the 2019 PEG and as stated above in the rejection, the instant claims do not include significantly more than the abstract idea because the additional elements that are present in the claims are described in a generic manner and are applying the abstract idea of vehicle searching to a generic computer. Therefore, the Examiner maintains that the claims do not amount to significantly more than the abstract idea and maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 18 February 2021, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 7 of the remarks stating “Puente and Bentley, either alone or in combination, fail to expressly or inherently disclose or make obvious the features of amended independent claim 1. Specifically, Puente and Bentley fail to teach or reasonably suggest associating a vehicle ID uniquely identifying each of a plurality of vehicles with information indicating an operating feel perceived by the user during a driving operation of the vehicle, as recited in amended independent claim 1”, the Examiner respectfully disagrees.  Puente does disclose the amended limitation. For example, paragraph [0049] of Puente discloses that each consumer (i.e., each driver) has a profile that has a specific consumer 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sendouda, M. (PGP No. US 2001/0056361 A1), describes a car rental system that can deliver a car to a remote user to a specific location based on the user’s requirements of the vehicle and location. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625